Case: 11-60405     Document: 00511995471         Page: 1     Date Filed: 09/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 21, 2012
                                     No. 11-60405
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SANDY PAMELA TORRES-HERNANDEZ,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A094 917 822


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Sandy Pamela Torres-Hernandez, a native and citizen of Mexico, petitions
for review of the decisions of the Board of Immigration Appeals (BIA) affirming
the denial of her motion to suppress and denying her motion for reconsideration.
She argues that the BIA and Immigration Judge (IJ) erred in denying her
motion to suppress the Form I-213; that the form should have been suppressed
because it contained information obtained as a result of immigration agents’
egregious conduct in violation of her Fourth and Fifth Amendment rights; and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60405      Document: 00511995471         Page: 2     Date Filed: 09/21/2012

                                      No. 11-60405

that an immigration inspection was not proper because the Harlingen airport is
not the equivalent of the border.
       The BIA and IJ did not err in denying Torres-Hernandez’s motion to
suppress.     Even if she had shown a constitutional violation, the airport
immigration agent obtained only her identity from her Texas identification card,
and her identity is not suppressible. See INS v. Lopez-Mendoza, 468 U.S. 1032,
1038-39 (1984). Further, Torres-Hernandez’s alienage and immigration status
were not suppressible as this information was obtained through an independent
search of the Traveler Enforcement Compliance System (TECS) after
immigration agents learned her identity. See id. at 1043; United States v.
Herrera-Ochoa, 245 F.3d 495, 498 & n. 4 (5th Cir. 2001); United States v. Roque-
Villanueva, 175 F.3d 345, 346 (5th Cir.1999). Further, the BIA and IJ did not
err in finding that the conduct of the immigration agents was not egregious. See
Lopez-Mendoza, 468 U.S. at 1050-51; Gonzalez-Reyes v. Holder, 313 F. App’x 690,
692-95 (5th Cir. 2009) (affirming denial of motion to suppress by 14-year-old
unaccompanied alien who alleged that he answered questions because he was
fearful and confused; officer was irritated and angry; he was made to sign papers
he did not understand; and if he had known he could remain silent, he would
have done so and called his mother).1
       Torres-Hernandez has not shown that the BIA improperly made fact
findings or substituted its judgment for that of the IJ concerning the
voluntariness of her actions or statements. Neither the IJ nor the BIA based
their decisions on the voluntariness of Torres-Hernandez’s actions and
statements. The BIA considered Torres-Hernandez’s testimony that the airport
immigration agent “took” her Texas identification card and reasonably inferred
that the agent learned her identity from her identification card. The BIA found



       1
        Although Gonzales-Reyes is unpublished, it is persuasive authority. See United States
v. Davis, 602 F.3d 643, 650 (5th Cir. 2010).

                                             2
   Case: 11-60405   Document: 00511995471      Page: 3   Date Filed: 09/21/2012

                                 No. 11-60405

that the record reflected that agents confirmed Torres-Hernandez was an illegal
alien through a search of the TECS. The BIA did not make any improper fact
findings that were inconsistent with the IJ’s fact findings or unsupported by the
record.
      Torres-Hernandez argues that the form was inadmissible in the absence
of the testimony of the maker because she challenged the accuracy of the form
and argued that the information was obtained under coercion or duress. The IJ
considered and rejected her argument, finding that the form was admissible
because she testified that she answered the questions truthfully and because her
testimony did not establish that the information in the form was inaccurate.
The IJ and BIA found there were no egregious circumstances and implicitly
found that her statements were not obtained under coercion or duress. Although
Torres-Hernandez challenged the voluntariness of her actions and statements,
she did not challenge the accuracy of the alienage and immigration status
information in the form. Because the decisions of the IJ and the BIA were based
on her alienage and immigration status which she did not show was inaccurate,
she has not shown that the IJ and BIA erred in finding that the form was
admissible to prove her alienage and immigration status. See, e.g., Matter of
Barcenas, 19 I & N Dec. 609, 611 (BIA 1988).
      PETITION DENIED.




                                       3